 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL TRAVON WILLIAMS,                           No. 2:20-cv-00616-TLN-DB
12                       Plaintiff,
13           v.                                          ORDER
14    YASSER MANSOUR, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 22, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed March 22, 2021, are ADOPTED IN FULL;

28                and
                                                         1
 1        2. This action is DISMISSED without prejudice for failure to comply with a court order
 2           and failure to prosecute. See Local Rule 110; Fed. R. Civ. P. 41(b).
 3        3. The Clerk of Court is directed to close the case.
 4   DATED: May 20, 2021
 5

 6

 7                                                           Troy L. Nunley
                                                             United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
